         Case 1:21-cv-10102-ADB Document 30 Filed 09/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                               )
 THE SATANIC TEMPLE, INC.,                     )
                                               )
               Plaintiff,
                                               ) Civil Action No. 1:21-cv-10102-ADB
 v.                                            )
                                               )
 CITY OF BOSTON,                               )
                                               )
               Defendant.                      )

                                NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Marc J. Randazza, Esq., of Randazza Legal Group,

PLLC hereby enters his appearance on behalf of Plaintiff THE SATANIC TEMPLE, INC., in the

above-captioned proceeding. It is respectfully requested that copies of all future pleadings and

papers relevant to this matter be served upon the undersigned counsel of record.


       Dated: September 1, 2021.             Respectfully submitted,
                                             /s/ Marc J. Randazza
                                             Marc J. Randazza, BBO # 651477
                                             RANDAZZA LEGAL GROUP, PLLC
                                             30 Western Avenue, Harbor Room
                                             Gloucester, Massachusetts 01930
                                             Tel: 702-420-2001
                                             ecf@randazza.com




                                              -1-
         Case 1:21-cv-10102-ADB Document 30 Filed 09/01/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on this 1st day of September, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                                     /s/ Marc J. Randazza
                                                     Marc J. Randazza




                                                 -2-
